Case: 20-10648     Document: 00515907365         Page: 1     Date Filed: 06/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    June 21, 2021
                                  No. 20-10648
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Javier Rosales,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:09-CR-160-3


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          In 2010, Javier Rosales, federal prisoner # 39033-177, was sentenced
   to 324 months of imprisonment after pleading guilty to conspiracy to
   distribute at least 50 grams of methamphetamine. He now appeals the denial
   of the 18 U.S.C. § 3582(c)(2) motion he filed in 2020 and the denial of his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10648      Document: 00515907365          Page: 2   Date Filed: 06/21/2021




                                    No. 20-10648


   subsequent motion for reconsideration. He argues that the district court
   abused its discretion in denying his motion to reduce his sentence pursuant
   to Amendment 782, and he contends that the district court improperly
   reweighed the evidence before it at the original sentencing to offset the 62-
   month applicable reduction.
          We pretermit any issues concerning the timeliness of Rosales’s
   motion for reconsideration and notice of appeal; the Government has not
   raised such challenges, and any untimeliness would not present a
   jurisdictional impediment. See United States v. Martinez, 496 F.3d 387, 388-
   89 (5th Cir. 2007).
          The district court concluded, as a matter of discretion, that Rosales
   should not receive a reduction in sentence. Both in its original order and the
   order denying the motion for reconsideration, the court explained the reasons
   it would not reduce Rosales’s sentence, which focused on the seriousness of
   Rosales’s conduct. The district court reviewed all the relevant facts and
   materials, considered the request in light of the 18 U.S.C. § 3553(a) factors,
   and declined to grant a reduction. The district court did not abuse its
   discretion in denying Rosales’s § 3582(c)(2) motion or his motion for
   reconsideration. See United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009);
   United States v. Rabhan, 540 F.3d 344, 346-47 (5th Cir. 2008).
          AFFIRMED.




                                         2